DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 8, 13-16, 21-26, 28-32 are presented for examination.  Claims 2, 27 are canceled and Claims 31, 32 are new.

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered.
Applicant argues (pp 10) that the amendments to Claim 1 overcomes the claim objection.  In response to the argument, Examiner respectfully agrees.  The Claim objection is withdrawn.
Applicant argues (pp 10-12) that the amendment “a first quantity of data in the first segment is equal to a second quantity of data in the second segment” to the claims overcomes the prior art of record.  
In response to the argument, Examiner respectfully agrees.   As noted in the Examiner interview summary (filed 07/18/2022), although Goldberg and Black are silent that the segments are of equal size, this concept is not novel in the art.  The amendments to the claims change the scope of the invention and an updated search was conducted.  A new art was discovered to read on the amendments to the independent claims:  US PGPub 2021/0034289 Dalmatov.  
Dalmatov was also found to teach on the limitations (Claims 2, 27) that were previously taught by US PGPub 2009/0281984 (Black): “divide, based on a quantity of data in the network protocol trace, the network protocol trace into multiple segments”.  Claims 2, 27 were rolled up into the Independent claims.
Examiner recommends (as noted in the Examiner interview summary filed 07/18/2022), in order to forward prosecution, further clarification in the last two limitations: clarification as to how the results are combined for final results and how a particular device is identified as improperly utilizing a network protocol, as shown in the specification ([0024][0025]).
New art was discovered to read on New claims 31, 32:  US PGPub 2019/0050317 Melville.
Please see Office Action below in view of US Patent 9,634,920 B1 (Goldberg) in view of US PGPub 2020/0076852 (Klaedtke) further in view of US PGPub 2021/0034289 (Dalmatov).
More in view of US PGPub 2019/0050317 (Melville) for new claims 31, 32 regarding “wherein the first segment is associated with a different quantity of time periods than the second segment”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 13-16, 21-26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,634,920 B1 (Goldberg) in view of US PGPub 2020/0076852 (Klaedtke) further in view of US PGPub 2021/0034289 (Dalmatov).


Regarding Claim 1:
Goldberg teaches A method comprising: 	
receiving, by a device, network protocol (ie. monitor) data (data collected and associated with requests) identifying a network protocol trace (trace) associated with network devices (multiple computing instances and/or multiple subsystems) of a network (one or more networks),  (Fig 1, Trace Deduplication System 100A (device).   To monitor the service interactions 115, a reporting agent associated with each service may collect and report data associated with each inbound request, outbound request, or other service interaction (e.g., a timer-based interaction) processed by a service, Col 4 ln 44-49.  FIG. 1, the trace generation functionality 120 may generate one or more traces 125 based on the collected service interactions 115. Each of the traces 125 may collect data indicative of service interactions involved in satisfying a particular initial request, Col 4 ln 54-57.  The services may be distributed across multiple computing instances and/or multiple subsystems which are connected, e.g., via one or more networks, Col 3 ln 40-43)
wherein the network protocol trace (trace) includes an exchange (service interactions) having multiple types of events (requests, responses, other suitable events);  (The interaction monitoring functionality 110 may monitor or track interactions 115 between services or components of services in a service-oriented system.  Service-oriented systems may be configured to process requests from various internal or external systems, such as client computer systems or computer systems consuming networked-based services (e.g., web services).  The service interactions 115 may include requests (e.g., for services to be performed), responses to requests, and other suitable events, Col 3 ln 33-35, 52-65)
dividing, by the device, the network protocol trace (collected service interactions) into multiple segments (1st trace, 2nd trace, third trace);   (The service interactions 115 may include requests (e.g., for services to be performed), responses to requests, and other suitable events, Col 3 ln 33-35, 52-65.  FIG. 1, the trace generation functionality 120 may generate one or more traces 125 based on the collected service interactions 115. Each of the traces 125 may collect data indicative of service interactions involved in satisfying a particular initial request, Col 4 ln 54-57)
wherein the exchange (service interaction) is split across the multiple segments (The service interactions 115 may include requests (e.g., for services to be performed), responses to requests, and other suitable events, Col 3 ln 33-35, 52-65.  FIG. 1, the trace generation functionality 120 may generate one or more traces 125 based on the collected service interactions 115. Each of the traces 125 may collect data indicative of service interactions involved in satisfying a particular initial request, Col 4 ln 54-57)
such that a first type of event (request/response), of the multiple types of events, is in a first segment of the multiple segments,  (FIG. 1, the generated traces 25 125 may include three instances 121A, 121B, 121C of a first trace, one instance 122A of a second trace, and two instances 123A, 123B of a third trace.  Each service interaction may include multiple events (e.g., an inbound request and response, an outbound request and response), and each event may generate trace data (e.g., 512 bytes), Col 6 ln 24-26, 49-52.  The interactions may also include interactions between components of the same service and/or of different services. The interactions may be detected through interaction monitoring 110 as described above, e.g., with respect to FIG. 1. Interactions may be assigned to a particular trace based on a common trace identifier found in the interactions (e.g., requests and/or responses), Col 10 ln 11-18)
and a second type of event (request/response), of the multiple types of events, is in a second segment of the multiple segments,  (FIG. 1, the generated traces 25 125 may include three instances 121A, 121B, 121C of a first trace, one instance 122A of a second trace, and two instances 123A, 123B of a third trace.  Each service interaction may include multiple events (e.g., an inbound request and response, an outbound request and response), and each event may generate trace data (e.g., 512 bytes), Col 6 ln 24-26, 49-52.  The interactions may also include interactions between components of the same service and/or of different services. The interactions may be detected through interaction monitoring 110 as described above, e.g., with respect to FIG. 1. Interactions may be assigned to a particular trace based on a common trace identifier found in the interactions (e.g., requests and/or responses), Col 10 ln 11-18)
wherein the first segment and the second segment form at least part of a subset (Fig 13, subset of 2540, service 2550, 2560) of the multiple segments;  (FIG. 1, the generated traces 25 125 may include three instances 121A, 121B, 121C of a first trace, one instance 122A of a second trace, and two instances 123A, 123B of a third trace.  Each service interaction may include multiple events ( e.g., an inbound request and response, an outbound request and response), and each event may generate trace data (e.g., 512 bytes), Col 6 ln 24-26, 49-52.  Fig 13, shows services and a subset of service 2540, service 2550, 2560)
processing, by the device, the multiple segments to determine final results data (Fig 13, call graph of service interactions) for the network protocol trace,  (Fig 2, Trace Generation 120, Traces 125 are processed and Trace Aggregation 130 shows deduplicated traces (segments).  Fig 3 shows that a fingerprint (unique identifier) is created for each Trace.  The final results can be published to a log repository (Fig 12).  Fig 7C, Each of the services 710, 720, and 730 may include a reporting agent. Each reporting agent may include program logic to monitor service interactions, generate trace data describing the interactions, and/or publish the trace data to the call graph generation functionality 630 or any other suitable recipient (e.g., log repository 2410 as shown in FIG. 12), Col 15 ln 25-31)
wherein the final results data (Fig 13, call graph of service interactions) indicates utilization (service interactions) by the network devices (identify nodes and edges) of a network protocol (ie. monitor, reporting test results) associated with the network,  (The collected metadata may be used to determine a graph of service interactions, i.e., by identifying or distinguishing nodes and edges from other nodes and edges. If the metadata includes information identifying a test run and/or the version of an environment, then the metadata may enable reporting of test results (e.g., test coverage metrics and/or reports) by test run and/or environment, Col 28 ln 33-52)
and wherein processing the multiple segments comprises: 	
processing, by the device and in a first pass (Fig 13, service 2510), the multiple segments (Fig 13, service 2520, 2530, 2540), to determine first results data (particular services called to fulfill a root request) corresponding to the multiple segments,  (The particular services called to fulfill a root request may be represented as a call graph that specifies, for a particular service called, the service that called the particular service and any services called by the particular service. For instance, since a root request may result in a service call which may propagate into multiple other services calls throughout the service oriented system, a call graph may in some cases include a deep and broad tree with multiple branches each representing a sequences of service calls, Col 26 ln 29-38)
processing, by the device and in a second pass (branch request processing), the subset of the multiple segments (Fig 13, subset of 2540, service 2550, 2560), to determine second results data (multiple branches representing service calls) corresponding to the subset of the multiple segments,  (The particular services called to fulfill a root request may be represented as a call graph that specifies, for a particular service called, the service that called the particular service and any services called by the particular service. For instance, since a root request may result in a service call which may propagate into multiple other services calls throughout the service oriented system, a call graph may in some cases include a deep and broad tree with multiple branches each representing a sequences of service calls, Col 26 ln 29-38) 
and combining, by the device, the first results data (particular services called to fulfill a root request) and the second results data (multiple branches representing service calls) to generate the final results data (Fig 13, call graph of service interactions) for the network protocol trace;  (Fig 7C, Each of the services 710, 720, and 730 may include a reporting agent. Each reporting agent may include program logic to monitor service interactions, generate trace data describing the interactions, and/or publish the trace data to the call graph generation functionality 630 or any other suitable recipient (e.g., log repository 2410 as shown in FIG. 12), Col 15 ln 25-31.  Fig 13, generate call graph of the interactions (has all segments, also depth down to the subset).  Metadata relating to service interactions may be collected (e.g., by the log reporting agent 2350) and used in the generation of call graphs, Col 28 ln 34-45).   Root request has multiple services (child) branches created and they are reported/logged for the call graph.
and identifying, by the device and based on the final results data, a particular network device (host IP address), of the network devices, that is improperly (metadata with error information which includes host IP address) utilizing the network protocol (ie. monitor, reporting any errors).  (The collected metadata may be used to determine a graph of service interactions, i.e., by identifying or distinguishing nodes and edges from other nodes and edges. If the metadata includes information identifying a test run and/or the version of an environment, then the metadata may enable reporting of test results (e.g., test coverage metrics and/or reports) by test run and/or environment, Col 28 ln 33-52.  Metadata may include error information that indicates any errors encountered or any tasks performed while processing a given request. In some embodiments, such metadata may include host address (e.g., an Internet Protocol address of a host) in order to generate a graph structure that indicates which host machines are processing requests (note that in some embodiments host machines may host multiple different services), Col 28-29 ln 64-67, 1-3)
Goldberg teaches on processing the data the trace data to create a call graph (Col 28 ln 33-52) and Fig 12 appears to show parallel processing of the trace data.  However, Goldberg is silent on parallel processing.  Goldberg is silent on processing, by the device and in a first pass, the multiple segments, in parallel, to determine first results data corresponding to the multiple segments, processing, by the device and in a second pass, the subset of the multiple segments, in parallel, to determine second results data corresponding to the subset of the multiple segments.
Klaedtke teaches, in the same field of endeavor, A method for checking policy compliance of events of an event stream includes receiving the events; grouping a plurality of the received events into a plurality of slices based upon a policy specification and an event classification, Abstract.
Klaedtke also teaches dividing, by the device (Fig 6, Processing System 600), the network protocol trace (Fig 2, event stream 202) into multiple segments (Fig 2, Slices 1,2-N);  ([0033] FIG. 2 illustrates a log analyzer 208 for parallelizing and distributing analysis of a stream of logged system events (event stream 202), according to an embodiment of the invention. The log analyzer 208 includes a slicer 210, one or more monitors 214, and a reporter 216. The slicer 210 groups events in the event stream 202 into slices 212)
processing, by the device (Fig 6, Processing System 600) and in a first pass, the multiple segments (Fig 2, Slices 212 1, 2-N), in parallel, to determine first results data monitor results corresponding to the multiple segments (Fig 2, Slices monitor 214-1,2,N results);  ([0034] The log analyzer 208 groups incoming events in an event stream 202 into slices 212. The slices 212 are substreams of the incoming event stream 202. The log analyzer 208 performs slicing of the incoming event stream 202, based on a given policy specification 206 and an event classification 204, including data values that the events carry.  Fig 2 shows the parallel processing of the slices, where the results of each slice are sent to the reporter)
processing, by the device (Fig 6, Processing System 600) and in a second pass, the one or more second segments (Fig 2, Slice 212-2), in parallel, to determine second results data (Fig 2, Slice 214-2 monitor results) corresponding to the one or more second segments;  ([0034] The log analyzer 208 groups incoming events in an event stream 202 into slices 212. The slices 212 are substreams of the incoming event stream 202. The log analyzer 208 performs slicing of the incoming event stream 202, based on a given policy specification 206 and an event classification 204, including data values that the events carry.    Slice 212-2 is processed in parallel with the other slices and the results are sent to the reporter)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Goldberg per Klaedtke, so as to include on process, in a first pass, the multiple segments, in parallel, to determine first results data corresponding to the multiple segments, process, in a second pass, the subset of the multiple segments, in parallel, to determine second results data corresponding to the subset of the multiple segments.  It would have been advantageous to include these details as discussed above, as this would allowed the modified system to provide more efficiency in processing the segments which would provide faster results for troubleshooting issues.
Goldberg teaches that the data trace is divided by event type (Col 4 ln 54-57).  However, Goldberg (as modified by Klaedtke) is silent on dividing, based on a quantity of data in the network protocol trace, the network protocol trace into multiple segments, such that:  a first quantity of data in the first segment is equal to a second quantity of data in the second segment.
Dalmatov teaches, in the same field of endeavor, techniques for handling multiple data streams in stream aware data storage systems including: detect multiple sub-streams in an incoming stream of data, form a group of data blocks corresponding to each respective sub-stream, Abstract.
Dalmatov also teaches dividing, based on a quantity of data in the network protocol trace (ie. data log), the network protocol trace into multiple segments, such that:  a first quantity of data in the first segment is equal to a second quantity of data in the second segment.  ([0004] The stream-aware data storage system can further include a file system that has a log-based architecture design, and can employ one or more SSDs (e.g., flash-based SSDs) that provide log-based data storage, which can include a data log divided into a series of storage segments of equal or varying size.  [0005] the storage processing circuitry can manage and/or maintain, in persistent data storage, the attribute information pertaining to the groups of data blocks in the respective sub-streams relative to time periods during which the respective groups of data blocks were written, received, and/or created).  This shows that the data log can be divided equally.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Goldberg (as modified by Klaedtke) by modifying Goldberg per Dalmatov, so as to include dividing, based on a quantity of data in the network protocol trace, the network protocol trace into multiple segments, such that a first quantity of data in the first segment is equal to a second quantity of data in the second segment.  It would have been advantageous to include these details as discussed above, as this would allowed the combined system to provide efficient storage for the collected data and management/maintenance of the stored segments, see Dalmatov [0005] above.

Regarding Claim 8:
Goldberg teaches A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device,  (FIG. 15 illustrates such a general-purpose computing device 3000. In the illustrated embodiment, computing device 3000 includes one or more processors 3010 coupled to a system memory 3020 via an input/output (I/O) interface 3030. Computing device 3000 further includes a network interface 3040 coupled to I/O interface 3030, Col 32 ln 43-49) cause the device to:
receiving network protocol (ie. monitor) data (data collected and associated with requests) identifying a network protocol trace (trace) associated with network devices (multiple computing instances and/or multiple subsystems) of a network (one or more networks),  (Fig 1, Trace Deduplication System 100A (device).   To monitor the service interactions 115, a reporting agent associated with each service may collect and report data associated with each inbound request, outbound request, or other service interaction (e.g., a timer-based interaction) processed by a service, Col 4 ln 44-49.  FIG. 1, the trace generation functionality 120 may generate one or more traces 125 based on the collected service interactions 115. Each of the traces 125 may collect data indicative of service interactions involved in satisfying a particular initial request, Col 4 ln 54-57.  The services may be distributed across multiple computing instances and/or multiple subsystems which are connected, e.g., via one or more networks, Col 3 ln 40-43)
wherein the network protocol trace (trace) includes an exchange (service interactions) having multiple types of events (requests, responses, other suitable events);  (The interaction monitoring functionality 110 may monitor or track interactions 115 between services or components of services in a service-oriented system.  Service-oriented systems may be configured to process requests from various internal or external systems, such as client computer systems or computer systems consuming networked-based services (e.g., web services).  The service interactions 115 may include requests (e.g., for services to be performed), responses to requests, and other suitable events, Col 3 ln 33-35, 52-65)
divide the network protocol trace (collected service interactions) into multiple segments (1st trace, 2nd trace, third trace);  (The service interactions 115 may include requests (e.g., for services to be performed), responses to requests, and other suitable events, Col 3 ln 33-35, 52-65.  FIG. 1, the trace generation functionality 120 may generate one or more traces 125 based on the collected service interactions 115. Each of the traces 125 may collect data indicative of service interactions involved in satisfying a particular initial request, Col 4 ln 54-57)
wherein the exchange (service interaction) is split across the multiple segments (The service interactions 115 may include requests (e.g., for services to be performed), responses to requests, and other suitable events, Col 3 ln 33-35, 52-65.  FIG. 1, the trace generation functionality 120 may generate one or more traces 125 based on the collected service interactions 115. Each of the traces 125 may collect data indicative of service interactions involved in satisfying a particular initial request, Col 4 ln 54-57)
such that a first type of event (request/response), of the multiple types of events, is in a first segment of the multiple segments,  (FIG. 1, the generated traces 25 125 may include three instances 121A, 121B, 121C of a first trace, one instance 122A of a second trace, and two instances 123A, 123B of a third trace.  Each service interaction may include multiple events ( e.g., an inbound request and response, an outbound request and response), and each event may generate trace data (e.g., 512 bytes), Col 6 ln 24-26, 49-52.  The interactions may also include interactions between components of the same service and/or of different services. The interactions may be detected through interaction monitoring 110 as described above, e.g., with respect to FIG. 1. Interactions may be assigned to a particular trace based on a common trace identifier found in the interactions (e.g., requests and/or responses), Col 10 ln 11-18)
and a second type of event (request/response), of the multiple types of events, is in a second segment of the multiple segments,  (FIG. 1, the generated traces 25 125 may include three instances 121A, 121B, 121C of a first trace, one instance 122A of a second trace, and two instances 123A, 123B of a third trace.  Each service interaction may include multiple events (e.g., an inbound request and response, an outbound request and response), and each event may generate trace data (e.g., 512 bytes), Col 6 ln 24-26, 49-52.  The interactions may also include interactions between components of the same service and/or of different services. The interactions may be detected through interaction monitoring 110 as described above, e.g., with respect to FIG. 1. Interactions may be assigned to a particular trace based on a common trace identifier found in the interactions (e.g., requests and/or responses), Col 10 ln 11-18)
wherein the first segment and the second segment form at least part of a subset (Fig 13, subset of 2540, service 2550, 2560) of the multiple segments;  (FIG. 1, the generated traces 25 125 may include three instances 121A, 121B, 121C of a first trace, one instance 122A of a second trace, and two instances 123A, 123B of a third trace.  Each service interaction may include multiple events (e.g., an inbound request and response, an outbound request and response), and each event may generate trace data (e.g., 512 bytes), Col 6 ln 24-26, 49-52.  Fig 13, shows services and a subset of service 2540, service 2550, 2560)
process the multiple segments to determine final results data (Fig 13, call graph of service interactions) for the network protocol trace,  (Fig 2, Trace Generation 120, Traces 125 are processed and Trace Aggregation 130 shows deduplicated traces (segments).  Fig 3 shows that a fingerprint (unique identifier) is created for each Trace.  The final results can be published to a log repository (Fig 12).  Fig 7C, Each of the services 710, 720, and 730 may include a reporting agent. Each reporting agent may include program logic to monitor service interactions, generate trace data describing the interactions, and/or publish the trace data to the call graph generation functionality 630 or any other suitable recipient (e.g., log repository 2410 as shown in FIG. 12), Col 15 ln 25-31)
wherein the final results data (Fig 13, call graph of service interactions) indicates utilization by the network device (performed tasks of particular host IP address) of a network protocol (ie. monitor, reporting test results) associated with the network,  (The collected metadata may be used to determine a graph of service interactions, i.e., by identifying or distinguishing nodes and edges from other nodes and edges. If the metadata includes information identifying a test run and/or the version of an environment, then the metadata may enable reporting of test results (e.g., test coverage metrics and/or reports) by test run and/or environment, Col 28 ln 33-52)
and wherein the one or more instructions, that cause the device to process the multiple segments, cause the device to:  	
process, in a first pass (Fig 13, service 2510), the multiple segments (Fig 13, service 2520, 2530, 2540), to determine first results data (particular services called to fulfill a root request) corresponding to the multiple segments,  (The particular services called to fulfill a root request may be represented as a call graph that specifies, for a particular service called, the service that called the particular service and any services called by the particular service. For instance, since a root request may result in a service call which may propagate into multiple other services calls throughout the service oriented system, a call graph may in some cases include a deep and broad tree with multiple branches each representing a sequences of service calls, Col 26 ln 29-38)
process, in a second pass (branch request processing), the subset of the multiple segments (Fig 13,subset of 2540, service 2550, 2560), to determine second results data (multiple branches representing service calls) corresponding to the subset of the multiple segments,  (The particular services called to fulfill a root request may be represented as a call graph that specifies, for a particular service called, the service that called the particular service and any services called by the particular service. For instance, since a root request may result in a service call which may propagate into multiple other services calls throughout the service oriented system, a call graph may in some cases include a deep and broad tree with multiple branches each representing a sequences of service calls, Col 26 ln 29-38) 
and combining, by the device, the first results data (particular services called to fulfill a root request) and the second results data (multiple branches representing service calls) to generate the final results data (Fig 13, graph of service interactions) for the network protocol trace;  (Fig 7C, Each of the services 710, 720, and 730 may include a reporting agent. Each reporting agent may include program logic to monitor service interactions, generate trace data describing the interactions, and/or publish the trace data to the call graph generation functionality 630 or any other suitable recipient (e.g., log repository 2410 as shown in FIG. 12), Col 15 ln 25-31.  Fig 13, generate call graph of the interactions (has all segments, also depth down to the subset).  Metadata relating to service interactions may be collected (e.g., by the log reporting agent 2350) and used in the generation of call graphs, Col 28 ln 34-45).   Root request has multiple services (child) branches created and they are reported/logged for the call graph. 
identify a performance of a particular network device (performed tasks of particular host IP address), of the network devices, based on the final results data or identify protocol violations (metadata with error information which includes particular host IP address) of a particular network device, of the network devices, based on the final results data.  (The collected metadata may be used to determine a graph of service interactions, i.e., by identifying or distinguishing nodes and edges from other nodes and edges. If the metadata includes information identifying a test run and/or the version of an environment, then the metadata may enable reporting of test results (e.g., test coverage metrics and/or reports) by test run and/or environment, Col 28 ln 33-52.  Metadata may include error information that indicates any errors encountered or any tasks performed while processing a given request. In some embodiments, such metadata may include host address (e.g., an Internet Protocol address of a host) in order to generate a graph structure that indicates which host machines are processing requests (note that in some embodiments host machines may host multiple different services), Col 28-29 ln 64-67, 1-3)
Goldberg teaches on processing the data the trace data to create a call graph (Col 28 ln 33-52) and Fig 12 appears to show parallel processing of the trace data.  However, Goldberg is silent on parallel processing.  Goldberg is silent on process, in a first pass, the multiple segments, in parallel, to determine first results data corresponding to the multiple segments, process, in a second pass, the subset of the multiple segments, in parallel, to determine second results data corresponding to the subset of the multiple segments.
Klaedtke also teaches divide the network protocol trace (Fig 2, event stream 202) into multiple segments (Fig 2, Slices 1,2-N);  ([0033] FIG. 2 illustrates a log analyzer 208 for parallelizing and distributing analysis of a stream of logged system events (event stream 202), according to an embodiment of the invention. The log analyzer 208 includes a slicer 210, one or more monitors 214, and a reporter 216. The slicer 210 groups events in the event stream 202 into slices 212)
process, in a first pass, the multiple segments (Fig 2, Slices 212 1, 2-N), in parallel, to determine first results data monitor results corresponding to the multiple segments (Fig 2, Slices monitor 214-1,2,N results);  ([0034] The log analyzer 208 groups incoming events in an event stream 202 into slices 212. The slices 212 are substreams of the incoming event stream 202. The log analyzer 208 performs slicing of the incoming event stream 202, based on a given policy specification 206 and an event classification 204, including data values that the events carry.  Fig 2 shows the parallel processing of the slices, where the results of each slice are sent to the reporter)
process, in a second pass, the one or more second segments (Fig 2, Slice 212-2), in parallel, to determine second results data (Fig 2, Slice 214-2 monitor results) corresponding to the one or more second segments;  ([0034] The log analyzer 208 groups incoming events in an event stream 202 into slices 212. The slices 212 are substreams of the incoming event stream 202. The log analyzer 208 performs slicing of the incoming event stream 202, based on a given policy specification 206 and an event classification 204, including data values that the events carry.    Slice 212-2 is processed in parallel with the other slices and the results are sent to the reporter)
The motivation to combine Goldberg with Klaedtke is the same as for Claim 1.
Goldberg teaches that the data trace is divided by event type (Col 4 ln 54-57).  However, Goldberg (as modified by Klaedtke) is silent on divide the network protocol trace into multiple segments based on a quantity of data in the network protocol trace, such that:  a first quantity of data in the first segment is equal to a second quantity of data in the second segment.
Dalmatov teaches divide the network protocol trace into multiple segments based on a quantity of data in the network protocol trace (ie. data log), such that:  a first quantity of data in the first segment is equal to a second quantity of data in the second segment.  ([0004] The stream-aware data storage system can further include a file system that has a log-based architecture design, and can employ one or more SSDs (e.g., flash-based SSDs) that provide log-based data storage, which can include a data log divided into a series of storage segments of equal or varying size.  [0005] the storage processing circuitry can manage and/or maintain, in persistent data storage, the attribute information pertaining to the groups of data blocks in the respective sub-streams relative to time periods during which the respective groups of data blocks were written, received, and/or created).  This shows that the data log can be divided equally.
The motivation to combine Goldberg (as modified by Klaedtke) with Dalmatov is the same as for Claim 1.

Regarding Claim 15:
Goldberg teaches A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device,  (FIG. 15 illustrates such a general-purpose computing device 3000. In the illustrated embodiment, computing device 3000 includes one or more processors 3010 coupled to a system memory 3020 via an input/output (I/O) interface 3030. Computing device 3000 further includes a network interface 3040 coupled to I/O interface 3030, Col 32 ln 43-49) cause the device to:
receiving network protocol (ie. monitor) data (data collected and associated with requests) identifying a network protocol trace (trace) associated with network devices (multiple computing instances and/or multiple subsystems) of a network (one or more networks),  (Fig 1, Trace Deduplication System 100A (device).   To monitor the service interactions 115, a reporting agent associated with each service may collect and report data associated with each inbound request, outbound request, or other service interaction (e.g., a timer-based interaction) processed by a service, Col 4 ln 44-49.  FIG. 1, the trace generation functionality 120 may generate one or more traces 125 based on the collected service interactions 115. Each of the traces 125 may collect data indicative of service interactions involved in satisfying a particular initial request, Col 4 ln 54-57.  The services may be distributed across multiple computing instances and/or multiple subsystems which are connected, e.g., via one or more networks, Col 3 ln 40-43)
wherein the network protocol trace (trace) includes an exchange (service interactions) having multiple types of events (requests, responses, other suitable events);  (The interaction monitoring functionality 110 may monitor or track interactions 115 between services or components of services in a service-oriented system.  Service-oriented systems may be configured to process requests from various internal or external systems, such as client computer systems or computer systems consuming networked-based services (e.g., web services).  The service interactions 115 may include requests (e.g., for services to be performed), responses to requests, and other suitable events, Col 3 ln 33-35, 52-65)
divide the network protocol trace (collected service interactions) into multiple segments (1st trace, 2nd trace, third trace);  (The service interactions 115 may include requests (e.g., for services to be performed), responses to requests, and other suitable events, Col 3 ln 33-35, 52-65.  FIG. 1, the trace generation functionality 120 may generate one or more traces 125 based on the collected service interactions 115. Each of the traces 125 may collect data indicative of service interactions involved in satisfying a particular initial request, Col 4 ln 54-57)
wherein the exchange (service interaction) is split across the multiple segments (The service interactions 115 may include requests (e.g., for services to be performed), responses to requests, and other suitable events, Col 3 ln 33-35, 52-65.  FIG. 1, the trace generation functionality 120 may generate one or more traces 125 based on the collected service interactions 115. Each of the traces 125 may collect data indicative of service interactions involved in satisfying a particular initial request, Col 4 ln 54-57)
such that a first type of event (request/response), of the multiple types of events, is in a first segment of the multiple segments,  (FIG. 1, the generated traces 25 125 may include three instances 121A, 121B, 121C of a first trace, one instance 122A of a second trace, and two instances 123A, 123B of a third trace.  Each service interaction may include multiple events ( e.g., an inbound request and response, an outbound request and response), and each event may generate trace data (e.g., 512 bytes), Col 6 ln 24-26, 49-52.  The interactions may also include interactions between components of the same service and/or of different services. The interactions may be detected through interaction monitoring 110 as described above, e.g., with respect to FIG. 1. Interactions may be assigned to a particular trace based on a common trace identifier found in the interactions (e.g., requests and/or responses), Col 10 ln 11-18)
and a second type of event (request/response), of the multiple types of events, is in a second segment of the multiple segments,  (FIG. 1, the generated traces 25 125 may include three instances 121A, 121B, 121C of a first trace, one instance 122A of a second trace, and two instances 123A, 123B of a third trace.  Each service interaction may include multiple events (e.g., an inbound request and response, an outbound request and response), and each event may generate trace data (e.g., 512 bytes), Col 6 ln 24-26, 49-52.  The interactions may also include interactions between components of the same service and/or of different services. The interactions may be detected through interaction monitoring 110 as described above, e.g., with respect to FIG. 1. Interactions may be assigned to a particular trace based on a common trace identifier found in the interactions (e.g., requests and/or responses), Col 10 ln 11-18)
wherein the first segment and the second segment form at least part of a subset (Fig 13, subset of 2540, service 2550, 2560) of the multiple segments;  (FIG. 1, the generated traces 25 125 may include three instances 121A, 121B, 121C of a first trace, one instance 122A of a second trace, and two instances 123A, 123B of a third trace.  Each service interaction may include multiple events ( e.g., an inbound request and response, an outbound request and response), and each event may generate trace data (e.g., 512 bytes), Col 6 ln 24-26, 49-52.  Fig 13, shows services and a subset of service 2540, service 2550, 2560)
process the multiple segments to determine final results data (Fig 13, call graph of service interactions) for the network protocol trace,  (Fig 2, Trace Generation 120, Traces 125 are processed and Trace Aggregation 130 shows deduplicated traces (segments).  Fig 3 shows that a fingerprint (unique identifier) is created for each Trace.  The final results can be published to a log repository (Fig 12).  Fig 7C, Each of the services 710, 720, and 730 may include a reporting agent. Each reporting agent may include program logic to monitor service interactions, generate trace data describing the interactions, and/or publish the trace data to the call graph generation functionality 630 or any other suitable recipient (e.g., log repository 2410 as shown in FIG. 12), Col 15 ln 25-31)
wherein the final results data (Fig 13, call graph of service interactions) indicates utilization by the network device (identifying nodes and edges) of a network protocol associated with the network,  (The collected metadata may be used to determine a graph of service interactions, i.e., by identifying or distinguishing nodes and edges from other nodes and edges. If the metadata includes information identifying a test run and/or the version of an environment, then the metadata may enable reporting of test results (e.g., test coverage metrics and/or reports) by test run and/or environment, Col 28 ln 33-52)
and wherein the one or more instructions, that cause the device to process the multiple segments, cause the device to:  	
process, in a first pass (Fig 13, service 2510), the multiple segments (Fig 13, service 2520, 2530, 2540), to determine first results data (particular services called to fulfill a root request) corresponding to the multiple segments,  (The particular services called to fulfill a root request may be represented as a call graph that specifies, for a particular service called, the service that called the particular service and any services called by the particular service. For instance, since a root request may result in a service call which may propagate into multiple other services calls throughout the service oriented system, a call graph may in some cases include a deep and broad tree with multiple branches each representing a sequences of service calls, Col 26 ln 29-38)
process, in a second pass (branch request processing), the subset of the multiple segments (Fig 13,subset of 2540, service 2550, 2560), to determine second results data (multiple branches representing service calls) corresponding to the subset of the multiple segments,  (The particular services called to fulfill a root request may be represented as a call graph that specifies, for a particular service called, the service that called the particular service and any services called by the particular service. For instance, since a root request may result in a service call which may propagate into multiple other services calls throughout the service oriented system, a call graph may in some cases include a deep and broad tree with multiple branches each representing a sequences of service calls, Col 26 ln 29-38)
and combining, by the device, the first results data (particular services called to fulfill a root request) and the second results data (multiple branches representing service calls) to generate the final results data (Fig 13, call graph of service interactions) for the network protocol trace;  (Fig 7C, Each of the services 710, 720, and 730 may include a reporting agent. Each reporting agent may include program logic to monitor service interactions, generate trace data describing the interactions, and/or publish the trace data to the call graph generation functionality 630 or any other suitable recipient (e.g., log repository 2410 as shown in FIG. 12), Col 15 ln 25-31.  Fig 13, generate call graph of the interactions (has all segments, also depth down to the subset).  Metadata relating to service interactions may be collected (e.g., by the log reporting agent 2350) and used in the generation of call graphs, Col 28 ln 34-45).   Root request has multiple services (child) branches created and they are reported/logged for the call graph.
identify a performance of a particular network device (performed tasks of particular host IP address), of the network devices, based on the final results data or identify protocol violations (metadata with error information which includes particular host IP address) of a particular network device, of the network devices, based on the final results data.  (The collected metadata may be used to determine a graph of service interactions, i.e., by identifying or distinguishing nodes and edges from other nodes and edges. If the metadata includes information identifying a test run and/or the version of an environment, then the metadata may enable reporting of test results (e.g., test coverage metrics and/or reports) by test run and/or environment, Col 28 ln 33-52.  Metadata may include error information that indicates any errors encountered or any tasks performed while processing a given request. In some embodiments, such metadata may include host address (e.g., an Internet Protocol address of a host) in order to generate a graph structure that indicates which host machines are processing requests (note that in some embodiments host machines may host multiple different services), Col 28-29 ln 64-67, 1-3)
Goldberg teaches on processing the data the trace data to create a call graph (Col 28 ln 33-52) and Fig 12 appears to show parallel processing of the trace data.  However, Goldberg is silent on parallel processing.  Goldberg is silent on process, in a first pass, the multiple segments, in parallel, to determine first results data corresponding to the multiple segments, process, in a second pass, the subset of the multiple segments, in parallel, to determine second results data corresponding to the subset of the multiple segments.
Klaedtke also teaches divide the network protocol trace (Fig 2, event stream 202) into multiple segments (Fig 2, Slices 1,2-N);  ([0033] FIG. 2 illustrates a log analyzer 208 for parallelizing and distributing analysis of a stream of logged system events (event stream 202), according to an embodiment of the invention. The log analyzer 208 includes a slicer 210, one or more monitors 214, and a reporter 216. The slicer 210 groups events in the event stream 202 into slices 212)
process, in a first pass, the multiple segments (Fig 2, Slices 212 1, 2-N), in parallel, to determine first results data monitor results corresponding to the multiple segments (Fig 2, Slices monitor 214-1,2,N results);  ([0034] The log analyzer 208 groups incoming events in an event stream 202 into slices 212. The slices 212 are substreams of the incoming event stream 202. The log analyzer 208 performs slicing of the incoming event stream 202, based on a given policy specification 206 and an event classification 204, including data values that the events carry.  Fig 2 shows the parallel processing of the slices, where the results of each slice are sent to the reporter)
process, in a second pass, the one or more second segments (Fig 2, Slice 212-2), in parallel, to determine second results data (Fig 2, Slice 214-2 monitor results) corresponding to the one or more second segments;  ([0034] The log analyzer 208 groups incoming events in an event stream 202 into slices 212. The slices 212 are substreams of the incoming event stream 202. The log analyzer 208 performs slicing of the incoming event stream 202, based on a given policy specification 206 and an event classification 204, including data values that the events carry.    Slice 212-2 is processed in parallel with the other slices and the results are sent to the reporter)
The motivation to combine Goldberg with Klaedtke is the same as for Claim 1.
Goldberg teaches that the data trace is divided by event type (Col 4 ln 54-57).  However, Goldberg (as modified by Klaedtke) is silent on divide, based on a quantity of data in the network protocol trace, the network protocol trace into multiple segments, such that:  a first quantity of data in the first segment is equal to a second quantity of data in the second segment.
Dalmatov teaches divide, based on a quantity of data in the network protocol trace (ie. data log), the network protocol trace into multiple segments, such that:  a first quantity of data in the first segment is equal to a second quantity of data in the second segment.  ([0004] The stream-aware data storage system can further include a file system that has a log-based architecture design, and can employ one or more SSDs (e.g., flash-based SSDs) that provide log-based data storage, which can include a data log divided into a series of storage segments of equal or varying size.  [0005] the storage processing circuitry can manage and/or maintain, in persistent data storage, the attribute information pertaining to the groups of data blocks in the respective sub-streams relative to time periods during which the respective groups of data blocks were written, received, and/or created).  This shows that the data log can be divided equally.
The motivation to combine Goldberg (as modified by Klaedtke) with Dalmatov is the same as for Claim 1.

Regarding Claim 3:
Goldberg (as modified by Klaedtke & Dalmatov) teaches the invention of Claim 1 as described.
Goldberg teaches monitoring a performance of the particular network device.  (To monitor the service interactions 115, a reporting agent associated with each service may collect and report data associated with each inbound request, outbound request, or other service interaction (e.g., a timer-based interaction) processed by a service, Col 4 ln 44-49.  The collected metadata may be used to determine a graph of service interactions, i.e., by identifying or distinguishing nodes and edges from other nodes and edges. If the metadata includes information identifying a test run and/or the version of an environment, then the metadata may enable reporting of test results (e.g., test coverage metrics and/or reports) by test run and/or environment, Col 28 ln 33-52)

Regarding Claim 4:
Goldberg (as modified by Klaedtke & Dalmatov) teaches the invention of Claim 1 as described.
Goldberg teaches on call graph generation logic which may be utilized for diagnosing errors with request handling, providing developer support, and performing traffic analysis (Col 18 ln 37-41).  However, Goldberg (as modified by Dalmatov) is silent on reprogram (ie. reconfigure) the particular network device.
Klaedtke teaches wherein the one or more instructions further cause the device to: reprogram (ie. reconfigure) the particular network device.  ([0031] The output of the log analyzer 104, which includes policy violations 108, can be forwarded to a system administrator (or another system component) 110 that takes appropriate actions in case of identifying noncompliant or malicious behavior. For example, the administrator 110 can terminate or reconfigure system components (C1, C2, C3) based on the identified noncompliant or malicious behavior)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Goldberg (as modified by Dalmatov) by modifying Goldberg per Klaedtke, so as to include reprogram the particular network device.  It would have been advantageous to include these details as discussed above, as this would allowed the modified system to provide automatic repair of the device, allowing the system to be restored quickly with minimum downtime.

Regarding Claim 5:
Goldberg (as modified by Klaedtke & Dalmatov) teaches the invention of Claim 1 as described.
Goldberg teaches wherein the first type of event includes a command (request) associated with the exchange,  (metadata may include error information that indicates any errors encountered or any tasks performed while processing a given request. In some embodiments, such metadata may include host address (e.g., an Internet Protocol address of a host) in order to generate a graph structure that indicates which host machines are processing requests (note that in some embodiments host machines may host multiple different services), Col 28-29 ln 64-67, 1-3)
and wherein the second type of event includes data associated (common trace identifier) with the exchange.  (The interactions may also include interactions between components of the same service and/or of different services. The interactions may be detected through interaction monitoring 110 as described above, e.g., with respect to FIG. 1. Interactions may be assigned to a particular trace based on a common trace identifier found in the interactions (e.g., requests and/or responses), Col 10 ln 11-18)

Regarding Claim 21:
Goldberg (as modified by Klaedtke & Dalmatov) teaches the invention of Claim 1 as described.
Goldberg teaches wherein the first type of event includes a command (request) associated with the exchange,  (metadata may include error information that indicates any errors encountered or any tasks performed while processing a given request. In some embodiments, such metadata may include host address (e.g., an Internet Protocol address of a host) in order to generate a graph structure that indicates which host machines are processing requests (note that in some embodiments host machines may host multiple different services), Col 28-29 ln 64-67, 1-3)
and wherein the second type of event includes a completion (completing the requested operation) associated with the exchange.  (For each of the interactions between the services 2500, 2510, 2520, 2530, 2540, 2550, and 250, a request path or downstream path is shown. For each of the interactions between the services 2500, 2510, 2520, 2530, 2540, 2550, and 250, a reply path or upstream path is also shown. In response to each request, the recipient (i.e., downstream) service may send a reply to the requesting (i.e., upstream) service at any appropriate point in time, e.g., after completing the requested operation and receiving replies for any further downstream services called to satisfy the request, Col 31 ln 25-34)

Regarding Claim 22:
Goldberg (as modified by Klaedtke & Dalmatov) teaches the invention of Claim 1 as described.
Goldberg teaches wherein the first type of event includes data associated (common trace identifier) with the exchange,  (The interactions may also include interactions between components of the same service and/or of different services. The interactions may be detected through interaction monitoring 110 as described above, e.g., with respect to FIG. 1. Interactions may be assigned to a particular trace based on a common trace identifier found in the interactions (e.g., requests and/or responses), Col 10 ln 11-18)
and wherein the second type of event includes a completion (completing the requested operation) associated with the exchange.  (For each of the interactions between the services 2500, 2510, 2520, 2530, 2540, 2550, and 250, a request path or downstream path is shown. For each of the interactions between the services 2500, 2510, 2520, 2530, 2540, 2550, and 250, a reply path or upstream path is also shown. In response to each request, the recipient (i.e., downstream) service may send a reply to the requesting (i.e., upstream) service at any appropriate point in time, e.g., after completing the requested operation and receiving replies for any further downstream services called to satisfy the request, Col 31 ln 25-34)

Regarding Claim 13:
Goldberg (as modified by Klaedtke & Dalmatov) teaches the invention of Claim 8 as described.
Goldberg teaches wherein the network protocol trace includes one of: one or more packets, one or more frames, or one or more commands.  (The interactions may also include interactions between components of the same service and/or of different services. The interactions may be detected through interaction monitoring 110 as described above, e.g., with respect to FIG. 1. Interactions may be assigned to a particular trace based on a common trace identifier found in the interactions (e.g., requests and/or responses), Col 10 ln 11-18)

Regarding Claim 14:
Goldberg (as modified by Klaedtke & Dalmatov) teaches the invention of Claim 8 as described.
Goldberg teaches wherein the final results data includes data identifying performance characteristics of the network devices.  (Relevant statistics may be updated for the stored trace matching the discarded trace.  The statistics may  include, for example, a count of hits on the particular trace, an average latency, a percentile latency, and/or any other suitable statistics, Col 6 ln 17-21)

Regarding Claim 23:
Goldberg (as modified by Klaedtke & Dalmatov) teaches the invention of Claim 8 as described.
Goldberg teaches on call graph generation logic which may be utilized for diagnosing errors with request handling, providing developer support, and performing traffic analysis (Col 18 ln 37-41).  However, Goldberg (as modified by Dalmatov) is silent on wherein the one or more processors are further configured to: debug the particular network device.
Klaedtke teaches wherein the one or more processors are further configured to: debug the particular network device.  ([0015] embodiments of the invention can be used in complex event processing (CEP) and for verifying at runtime or for debugging components of a distributed system and their interactions.  [0031] The output of the log analyzer 104, which includes policy violations 108, can be forwarded to a system administrator ( or another system component) 110 that takes appropriate actions in case of identifying noncompliant or malicious behavior. For example, the administrator 110 can terminate or reconfigure system components (C1, C2, C3, . . . ) based on the identified noncompliant or malicious behavior)
The motivation to combine Goldberg (as modified by Dalmatov) with Klaedtke is the same as for Claim 4.

Regarding Claim 24:
Goldberg (as modified by Klaedtke & Dalmatov) teaches the invention of Claim 8 as described.
Goldberg teaches on call graph generation logic which may be utilized for diagnosing errors with request handling, providing developer support, and performing traffic analysis (Col 18 ln 37-41).  However, Goldberg (as modified by Dalmatov) is silent on wherein the one or more processors are further configured to: reprogram the particular network device.
Klaedtke teaches wherein the one or more processors are further configured to: reprogram (reconfigure) the particular network device.  ([0015] embodiments of the invention can be used in complex event processing (CEP) and for verifying at runtime or for debugging components of a distributed system and their interactions.  [0031] The output of the log analyzer 104, which includes policy violations 108, can be forwarded to a system administrator ( or another system component) 110 that takes appropriate actions in case of identifying noncompliant or malicious behavior. For example, the administrator 110 can terminate or reconfigure system components (C1, C2, C3, . . . ) based on the identified noncompliant or malicious behavior)
The motivation to combine Goldberg (as modified by Dalmatov) with Klaedtke is the same as for Claim 4.

Regarding Claim 25:
Goldberg (as modified by Klaedtke & Dalmatov) teaches the invention of Claim 8 as described.
Goldberg teaches wherein the first type of event includes a command (request) associated with the exchange,  (metadata may include error information that indicates any errors encountered or any tasks performed while processing a given request. In some embodiments, such metadata may include host address (e.g., an Internet Protocol address of a host) in order to generate a graph structure that indicates which host machines are processing requests (note that in some embodiments host machines may host multiple different services), Col 28-29 ln 64-67, 1-3)
and wherein the second type of event includes data (common trace identifier) associated with the exchange  (The interactions may also include interactions between components of the same service and/or of different services. The interactions may be detected through interaction monitoring 110 as described above, e.g., with respect to FIG. 1. Interactions may be assigned to a particular trace based on a common trace identifier found in the interactions (e.g., requests and/or responses), Col 10 ln 11-18)
or a completion (completing the requested operation) associated with the exchange.  (For each of the interactions between the services 2500, 2510, 2520, 2530, 2540, 2550, and 250, a request path or downstream path is shown. For each of the interactions between the services 2500, 2510, 2520, 2530, 2540, 2550, and 250, a reply path or upstream path is also shown. In response to each request, the recipient (i.e., downstream) service may send a reply to the requesting (i.e., upstream) service at any appropriate point in time, e.g., after completing the requested operation and receiving replies for any further downstream services called to satisfy the request, Col 31 ln 25-34)

Regarding Claim 26:
Goldberg (as modified by Klaedtke & Dalmatov) teaches the invention of Claim 8 as described.
Goldberg teaches wherein the first type of event includes a command (request) associated with the exchange  (metadata may include error information that indicates any errors encountered or any tasks performed while processing a given request.  Such metadata may include host address (e.g., an Internet Protocol address of a host) in order to generate a graph structure that indicates which host machines are processing requests (note that in some embodiments host machines may host multiple different services), Col 28-29 ln 64-67, 1-3)
or wherein the first type of event includes data (common trace identifier) associated with the exchange,  (The interactions may also include interactions between components of the same service and/or of different services. The interactions may be detected through interaction monitoring 110 as described above, e.g., with respect to FIG. 1. Interactions may be assigned to a particular trace based on a common trace identifier found in the interactions (e.g., requests and/or responses), Col 10 ln 11-18)
and wherein the second type of event includes a completion associated with the exchange.  (For each of the interactions between the services 2500, 2510, 2520, 2530, 2540, 2550, and 250, a request path or downstream path is shown. For each of the interactions between the services 2500, 2510, 2520, 2530, 2540, 2550, and 250, a reply path or upstream path is also shown. In response to each request, the recipient (i.e., downstream) service may send a reply to the requesting (i.e., upstream) service at any appropriate point in time, e.g., after completing the requested operation and receiving replies for any further downstream services called to satisfy the request, Col 31 ln 25-34)

Regarding Claim 16:
Goldberg (as modified by Klaedtke & Dalmatov) teaches the invention of Claim 15 as described.
Goldberg teaches on call graph generation logic which may be utilized for diagnosing errors with request handling, providing developer support, and performing traffic analysis (Col 18 ln 37-41).  However, Goldberg (as modified by Dalmatov) is silent on wherein the one or more instructions further cause the device to: reprogram the particular network device.
Klaedtke teaches wherein the one or more instructions further cause the device to: reprogram (ie. reconfigure) the particular network device.  ([0031] The output of the log analyzer 104, which includes policy violations 108, can be forwarded to a system administrator (or another system component) 110 that takes appropriate actions in case of identifying noncompliant or malicious behavior. For example, the administrator 110 can terminate or reconfigure system components (C1, C2, C3) based on the identified noncompliant or malicious behavior)
The motivation to combine Goldberg (as modified by Dalmatov) with Klaedtke is the same as for Claim 4.

Regarding Claim 28:
Goldberg (as modified by Klaedtke & Dalmatov) teaches the invention of Claim 15 as described.
Goldberg teaches on call graph generation logic which may be utilized for diagnosing errors with request handling, providing developer support, and performing traffic analysis (Col 18 ln 37-41).  However, Goldberg (as modified by Dalmatov) is silent on causing the particular network device to be serviced.
Klaedtke teaches wherein the one or more instructions further cause the device to: cause the particular network device to be serviced (reconfigure).  ([0031] The output of the log analyzer 104, which includes policy violations 108, can be forwarded to a system administrator (or another system component) 110 that takes appropriate actions in case of identifying noncompliant or malicious behavior. For example, the administrator 110 can terminate or reconfigure system components (C1, C2, C3) based on the identified noncompliant or malicious behavior)
The motivation to combine Goldberg (as modified by Dalmatov) with Klaedtke is the same as for Claim 4.

Regarding Claim 29:
Goldberg (as modified by Klaedtke & Dalmatov) teaches the invention of Claim 15 as described.
Goldberg teaches wherein the multiple types of events include a command (request) associated with the exchange,  (metadata may include error information that indicates any errors encountered or any tasks performed while processing a given request. In some embodiments, such metadata may include host address (e.g., an Internet Protocol address of a host) in order to generate a graph structure that indicates which host machines are processing requests (note that in some embodiments host machines may host multiple different services), Col 28-29 ln 64-67, 1-3)
data associated (common trace identifier) with the exchange,  (The interactions may also include interactions between components of the same service and/or of different services. The interactions may be detected through interaction monitoring 110 as described above, e.g., with respect to FIG. 1. Interactions may be assigned to a particular trace based on a common trace identifier found in the interactions (e.g., requests and/or responses), Col 10 ln 11-18)
and a completion (completing the requested operation) associated with the exchange.  (For each of the interactions between the services 2500, 2510, 2520, 2530, 2540, 2550, and 250, a request path or downstream path is shown. For each of the interactions between the services 2500, 2510, 2520, 2530, 2540, 2550, and 250, a reply path or upstream path is also shown. In response to each request, the recipient (i.e., downstream) service may send a reply to the requesting (i.e., upstream) service at any appropriate point in time, e.g., after completing the requested operation and receiving replies for any further downstream services called to satisfy the request, Col 31 ln 25-34)

Regarding Claim 30:
Goldberg (as modified by Klaedtke & Dalmatov) teaches the invention of Claim 15 as described.
Goldberg teaches wherein the first type of event includes a command (request) associated with the exchange,  (metadata may include error information that indicates any errors encountered or any tasks performed while processing a given request. In some embodiments, such metadata may include host address (e.g., an Internet Protocol address of a host) in order to generate a graph structure that indicates which host machines are processing requests (note that in some embodiments host machines may host multiple different services), Col 28-29 ln 64-67, 1-3)
and wherein the second type of event includes data associated (common trace identifier) with the exchange.  (The interactions may also include interactions between components of the same service and/or of different services. The interactions may be detected through interaction monitoring 110 as described above, e.g., with respect to FIG. 1. Interactions may be assigned to a particular trace based on a common trace identifier found in the interactions (e.g., requests and/or responses), Col 10 ln 11-18)

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,634,920 B1 (Goldberg) in view of US PGPub 2020/0076852 (Klaedtke) further in view of US PGPub 2021/0034289 (Dalmatov) more in view of US PGPub 2019/0050317 (Melville).

Regarding Claims 31, 32:
Goldberg (as modified by Klaedtke & Dalmatov) teaches the inventions of Claims 1, 15 as described.
Dalmatov teaches on dividing the network protocol trace into equally sized multiple segments based on a quantity of data in the network protocol trace  ([0004][0005]).   However, Goldberg (as modified by Klaedtke & Dalmatov) is silent on wherein the first segment is associated with a different quantity of time periods than the second segment.
Melville teaches, in the same field of endeavor, systems and methods for determining an event processing delay, Abstract.
Melville also teaches wherein the first segment is associated with a different quantity of time periods than the second segment.  ([0085] As events are added to log file 137, the file size of log file 137 may continue to increase to a third file size s3 at time t3 , and eventually to a nth file size sn at time tn. At each of times t1-tn, the file size of log file 137 may be recorded.  The file size of log file 137 may be observed with regularity based on a set sampling frequency (e.g., once every ten seconds, once per minute, once per second, etc.). In other implementations, times t1-tn may be non-uniform and the file size of log file 137 may be observed at irregular intervals).  This shows that a log file is created over a series of time, where the data collected can span over non-uniform time periods.  If the log file is divided equally (as taught in Dalmatov) then the segments would include different quantities of time periods.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Goldberg (as modified by Klaedtke & Dalmatov) by modifying Dalmatov per Melville, so as to include wherein the first segment is associated with a different quantity of time periods than the second segment.  It would have been advantageous to include these details as discussed above, as this would allowed the combined system to provide analysis of the segments based on quantity of the data, regardless of the time passed, rather than during time periods when not much data was collected.

Conclusion & Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.J.H/Examiner, Art Unit 2454     

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454